Citation Nr: 0947474	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  03-10 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 
40 percent for varicose veins of the right lower extremity on 
an extraschedular basis.

2.  Entitlement to a disability rating greater than 
40 percent for varicose veins of the left lower extremity on 
an extraschedular basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1977 to July 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the Veteran's claim for a 
disability rating greater than 30 percent for varicose veins 
of the bilateral lower extremities.  

In an April 2003 rating decision, the RO assigned separate 
20 percent ratings for varicose veins in the right and left 
lower extremities.

In February 2004 and November 2005, the Board remanded the 
Veteran's appeal to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.

In March 2007, the Board granted separate 40 percent ratings 
for varicose veins in right and left lower extremities.  The 
Board also remanded the Veteran's claims for disability 
ratings greater than 40 percent for varicose veins in the 
right and left lower extremities on an extraschedular basis 
to the RO/AMC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Service connection is in effect for varicose veins of the 
right lower extremity and for varicose veins of the left 
lower extremity, each evaluated as 40 percent disabling 
effective December 17, 2001.

3.  The current 40 percent ratings assigned for varicose 
veins in the right and left lower extremities adequately 
compensate the Veteran for the disability that she 
experiences.

4.  The Veteran's disability picture does not require the 
assignment of extraschedular ratings for service-connected 
varicose veins of the right lower extremity or service-
connected varicose veins of the left lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a disability rating 
greater than 40 percent for varicose veins of the right lower 
extremity on an extraschedular basis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321(b)(1), 4.104, Diagnostic Code 
(DC) 7120 (2009).

2.  The criteria for assignment of a disability rating 
greater than 40 percent for varicose veins of the left lower 
extremity on an extraschedular basis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321(b)(1), 4.104, DC 7120 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

In letters issued to the Veteran in December 2005, September 
2008, and May 2009, VA notified the appellant of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
September 2008 and May 2009 VCAA notice letters also notified 
the Veteran of the Dingess requirements.  

The Veteran's higher initial rating claims for varicose veins 
in the right and left lower extremities are "downstream" 
elements of the RO's grant of service connection for these 
disabilities in the currently appealed rating decision issued 
in August 2002.  For such downstream issues, notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required 
in cases where such notice was afforded for the originating 
issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  As noted above, in December 2005, September 2008, and 
May 2009, VA notified the Veteran of the information and 
evidence needed to substantiate and complete these claims, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  It appears that the 
Veteran was not provided with pre-adjudication VCAA notice in 
this case.  As neither the Veteran nor his service 
representative have indicated any prejudice caused by this 
error, or any other error, the Board finds no basis for 
finding prejudice against the Veteran's appeal of the issues 
adjudicated in this decision.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (discussing the rule of prejudicial 
error).

The Board notes that the Court, in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently 
reversed the Court's decision in Vazquez-Flores, finding that 
VA is not required to tailor § 5103(a) notice to individual 
Veterans or to notify them that they may present evidence 
showing the effect that worsening of a service-connected 
disability has on their employment and daily life for proper 
claims adjudication.  For an increased rating claim, section 
§ 5103(a) now requires that the Secretary notify claimants 
generally that, to substantiate a claim, they must provide, 
or ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, No. 2008-
7150 (Fed. Cir. Sept. 4, 2009) (holding that notice specific 
to individual Veterans is no longer required in increased 
compensation claims).  The appeal for higher initial ratings 
for varicose veins of the right and left lower extremities 
originates, however, from the grant of service connection for 
these disabilities.  Consequently, Vazquez-Flores is 
inapplicable.  

The Appeals Management Center (AMC) cured any timing defect 
by re-adjudicating all of the Veteran's claims in a September 
2009 supplemental statement of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification 
defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, 20 Vet. App. at 376-78 
(holding that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the September 
2009 supplemental statement of the case complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The RO has obtained the Veteran's 
service treatment records and post-service VA medical 
records.  Regarding any duty to provide an examination and/or 
seek a medical opinion, the Board notes that in the case of a 
claim for disability compensation, the assistance provided to 
the claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The evidence of record includes VA medical records, including 
VA examination reports dated in January 2003, December 2004, 
January 2006, and June 2009.  After review of these 
examination reports, the Board finds that they provide 
competent, non-speculative evidence regarding the current 
nature and severity of the Veteran's service-connected 
varicose veins of the right and left lower extremities.  
Thus, there is no duty to provide another examination.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Factual Background & Analysis

The Veteran contends that she is entitled to extraschedular 
ratings for service-connected varicose veins in the right and 
left lower extremities because her varicose veins are totally 
disabling and the rating criteria do not adequately 
compensate her for the level of disability that she 
experiences.  

The Veteran's service-connected varicose veins of the right 
lower extremity currently are evaluated as 40 percent 
disabling under 38 C.F.R. § 4.114, DC 7120, effective 
December 17, 2001.  The Veteran's service-connected varicose 
veins of the left lower extremity currently are evaluated as 
40 percent disabling under 38 C.F.R. § 4.114, DC 7120, 
effective December 17, 2001.  38 C.F.R. § 4.114, DC 7120 
(2009).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2009); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
determined that the threshold factor for extraschedular 
consideration is a finding by the RO or the Board that the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA 
Adjudication Procedure Manual pt. III, subpart iv, ch. 6, 
sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, 
however, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  38 
C.F.R. § 3.321(b)(1).  If so, then the case must be referred 
to the Under Secretary for Benefits or the Director, C&P 
Service, for completion of the third step-a determination of 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.

The post-service medical evidence shows that, on VA 
examination in January 2003, the Veteran complained of 
varicose veins in the bilateral lower extremities with 
stiffness, aching, and swelling of the legs.  The VA examiner 
noted that, although exercise was not precluded by the 
Veteran's varicose veins, she was unable to do even short-
term ambulation.  This examiner also noted that the Veteran 
had reported to the VA examination in a motorized wheelchair.  
This examiner noted further that the Veteran was limited in 
her activities of daily living.  The Veteran reported that 
she experienced continuous aching in both lower extremities 
with fatigue although her symptoms were helped somewhat by 
rest.  The Veteran also reported that she did not tolerate 
standing or walking well because they aggravated her pain.  
There was constant edema noted.  The Veteran also had 
compression stockings.  

Physical examination in January 2003 showed visible and 
palpable extensively tortuous varicose veins in both lower 
extremities extending in to the thighs with edema but no 
ulcerations or eczema.  The Veteran stated that the edema was 
persistent.  The VA examiner noted that the Veteran's 
bilateral varicose veins were highly tortuous, especially in 
the bilateral calves, left worse than right.  The diagnosis 
was extensive bilateral varicose veins in the lower 
extremities.  

On VA outpatient treatment later in January 2003, it was 
noted that the Veteran was tearful and complaining of 
varicose veins itching and being painful occasionally.  The 
Veteran was in a motorized wheelchair.  She had been given 
compression hose.  Objective examination showed bilateral 
moderately severe varicose veins in the lessor saphenous 
distribution on the left lower leg and greater saphenous 
distribution on the right lower leg.  The assessment included 
bilateral moderate symptomatic varicose veins.  The VA 
examiner noted that the Veteran "seems to be very tearful" 
and dependent on others.

The Veteran was brought to the emergency room (ER) after her 
outpatient visit on January 30, 2003 because she became 
unresponsive while being examined.  When she arrived in the 
ER, she was sitting upright in her motorized wheelchair but 
was not making eye contact or responding to questions but was 
blinking her eyelids without problems.  She did not respond 
to pain.  It was noted that her history included malingering.  
Physical examination showed she was sitting in her chair 
without any support and staring in to space without oral 
response.  Her eyes were teary.  There was positive corneal 
and startle reflex.  The impression was questionable 
malingering.  

A VA social worker stated in a treatment note dated on 
January 30, 2003, that she believed that the Veteran was able 
to hear the questions being asked of her in the ER "but 
chooses not to respond but silently cry and stare at the 
ceiling."  In a VA psychiatry consultation note dated on 
January 30, 2003, a VA psychiatrist stated that she had found 
the Veteran on a gurney in the ER "staring at the ceiling 
without any emotions.  She would not respond to any 
questions.  She would not even look at me.  She does not 
appear to be hallucinating.  She does not exhibit any 
movements suggestive of pain."  The VA psychiatrist noted 
that, when she tried to examine the Veteran, she had 
tolerated "a great amount of pain without even wincing."  
The VA psychiatrist stated that it was possible that the 
Veteran was malingering.  The diagnosis was questionable 
malingering.

On VA outpatient treatment in July 2004, it was noted that 
the Veteran complained of painful varicose veins but was 
unable to use compression hose.  It also was noted that she 
would continue to be followed on a routine basis.

On VA examination in December 2004, the Veteran complained of 
varicose veins with stiffness, aching, and swelling of the 
legs.  It was noted that, although exercise was not 
precluded, the Veteran was unable to do even short-term 
ambulation.  The Veteran had arrived for the VA examination 
in a motorized wheelchair.  She reported experiencing 
continuous aching in both lower extremities with fatigue.  
She stated that rest helped somewhat with her pain.  She also 
stated that she did not tolerate standing or walking well 
because these activities aggravated her pain.  She reported 
further that she experienced constant edema.  The Veteran had 
compression stockings.

Physical examination in December 2004 showed visible and 
palpable extensively tortuous varicose veins in both lower 
extremities extending in to the thighs but without ulceration 
or eczema.  There was edema present which was persistent 
according to the Veteran.  There were highly tortuous 
varicose veins specifically in the bilateral calves, left 
worse than right.  The diagnosis was extensive bilateral 
varicose veins in the lower extremities.

On VA outpatient treatment in January 2005, physical 
examination showed no edema and bilateral varicose veins.  
The assessment included varicose veins of both legs.

In September 2005, physical examination showed mild edema in 
the extremities.  

On VA examination in January 2006, the Veteran complained of 
itching and discomfort in the areas of her varicose veins 
which she asserted was separate from other forms of pain 
noted in her legs.  The VA examiner noted that the Veteran 
"has a multitude of other medical conditions," including 
diabetes mellitus with peripheral neuropathy, fibromyalgia 
with muscle spasms and somatoform weakness, and degenerative 
arthropathy of lumbosacral spine and knees "all of which 
contribute toward[s] symptoms of pain in the lower 
extremities."  The VA examiner noted that the Veteran's 
tortuous visible and palpable varicosities were longstanding 
and "basically static."  This examiner also noted that the 
Veteran used her compression stockings only intermittently 
secondary to an "intolerance to the tightness and dryness" 
caused by the stockings.  The Veteran described her symptoms 
as itching and some times stinging discomfort in the legs 
around the varicose veins and, upon standing, she experienced 
lower extremity edema which resolved with elevation.  The VA 
examiner stated that it did not appear that the Veteran's 
varicose veins limited her level of activity; instead, it 
appeared that "the more significant conditions of 
fibromyalgia, diabetic peripheral neuropathy, and 
degenerative arthropathy" precluded exercise and exertion.  
It was noted that the Veteran was mobile using a motorized 
scooter.  The VA examiner also stated that the Veteran's 
varicose veins were "discomforting" but did not affect her 
ability to perform self-care.  He stated further that the 
Veteran had been unemployed since 1987 due to fibromyalgia, 
arthropathy, and a somatoform disorder and not due to the 
varicose veins.  

Physical examination in January 2006 showed visible and 
palpable varicosities throughout the saphenous distribution 
of both legs in the calf region extending in to both thighs 
without induration, tenderness, or inflammation.  There were 
no ulcers, no edema, minimal stasis pigmentation along the 
shins, and no eczema.  There were no significant differences 
in the appearance of both legs.  The diagnosis was 
longstanding varicose veins in both lower extremities with 
minimal complications.

On VA outpatient treatment in May 2006, it was noted that the 
Veteran complained that she had fallen when her motorized 
wheelchair had flipped over and experienced pain in the lower 
legs.  It was noted that the Veteran could stand and bear 
weight on her legs and was able to transfer herself from a 
chair to the toilet.  There was no evidence of trauma to the 
exposed leg surfaces.  Although the Veteran claimed that she 
experienced pain in her lower legs, there was no edema 
present.  

In September 2006, the Veteran's complaints included varicose 
veins.  Objective examination showed no edema and prominent 
varicose veins.  The assessment included varicose veins of 
both legs.

On VA examination in June 2009, the Veteran complained of 
aching pain and some times sharp pain and persistent swelling 
of the bilateral lower extremities from her varicose veins.  
She stated that she had not worked since her separation from 
active service in 1980 "because of her fibromyalgia problem 
and all other medical conditions such as chronic back pain 
and varicose veins."  The VA examiner stated that exercise 
and exertion were not precluded by the Veteran's varicose 
veins.  It was noted that the Veteran had difficulty walking 
and standing due to fibromyalgia, depression, and diabetes 
with peripheral neuropathy and degenerative disc disease of 
the lumbosacral spine with spinal stenosis of L5-S1.  It also 
was noted that, although the Veteran was given compression 
stockings to wear, she could not put them on because they 
were too tight and she was very obese.  The Veteran stated 
that she walked very little at home and used an electric 
scooter to move around outside of her home.  The Veteran 
reported experiencing pain at rest and after prolonged 
standing and walking "which is incapacitating and it is 
constant."  The Veteran also reported experiencing constant 
edema and an inability to use her elastic stockings because 
of her obesity.  

Physical examination in June 2009 showed palpable, visible, 
tortuous varicose veins over the bilateral legs anteriorly 
and posteriorly, palpable spider veins in clusters in the 
bilateral thighs anteriorly/posteriorly, no tenderness, no 
signs of inflammation, no heat, and no redness.  There was 
1+ pitting edema present in the bilateral lower extremities 
involving two-thirds of the legs, more prominent on the lower 
third of the legs.  There were no ulcers, no stasis 
pigmentation, and no eczema.  The Veteran's edema was not 
board-like.  The Veteran stated that her edema was persistent 
and elevating the extremities "helps very little."  The VA 
examiner opined that the Veteran's bilateral varicose veins 
of the lower extremities were less likely than not to result 
in marked interference with her employment and her ability to 
work.  The examiner stated that the Veteran had palpable 
varicose veins over the bilateral lower extremities but 
without complications except edema.  He also stated that the 
Veteran's difficulty with self-care was more likely than not 
related to her other medical problems such as diabetes 
mellitus with peripheral neuropathy, obesity with inactivity, 
fibromyalgia, somatoform disorder, depression, and 
degenerative disc disease of the lumbosacral spine with 
spinal stenosis at L5-S1.  The examiner stated further that 
all of these problems caused inactivity which aggravated the 
Veteran's obesity and varicose veins.  The VA examiner also 
noted that varicose veins without complications alone do not 
cause any functional limitations which interfere with 
employment or the ability to work.  The Veteran was able to 
handle sedentary jobs where she did not have to stand for 
prolonged hours if her other non-service-connected conditions 
permitted her to do that.  The VA examiner concluded that the 
Veteran's functional limitations working in a normal 
occupational environment were more likely than not related to 
her non-service-connected conditions and accumulated from 
those conditions.  The diagnoses included palpable, visible, 
tortuous varicose veins involving the bilateral legs.

The Board finds that the preponderance of the evidence is 
against the Veteran's claims for disability ratings greater 
than 40 percent for varicose veins of the right and left 
lower extremities on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b) (2009).  The Board notes initially that the 
Veteran is not in receipt of the maximum disability rating 
available for varicose veins in either her right or left 
lower extremity.  The current 40 percent ratings assigned for 
the Veteran's service-connected varicose veins of the right 
and left lower extremities contemplate disability manifested 
by persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration.  See 38 C.F.R. § 4.104, 
DC 7120 (2009).  A disability rating greater than 40 percent 
for varicose veins requires persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration or massive board-like edema with constant pain at 
rest.  Id.  

The medical evidence shows that the Veteran's varicose veins 
were not manifested by ulcerations or eczema on VA 
examinations in January 2003 or December 2004, although 
persistent edema was noted in December 2004.  VA outpatient 
visits in January and September 2005 noted no edema and mild 
edema, respectively.  VA examination in January 2006 showed 
no edema, minimal stasis pigmentation, and no eczema.  The 
Veteran was diagnosed as having longstanding varicose veins 
in the bilateral lower extremities with minimal 
complications.  VA outpatient visits in May and September 
2006 again showed no edema.  Finally, at the Veteran's most 
recent VA examination in June 2009, 1+ pitting edema was 
present but there was no stasis pigmentation or eczema.  The 
VA examiner also noted that the Veteran's edema was not 
board-like.  Thus, the Board finds that the evidence does not 
present such an exceptional disability picture such that the 
available schedular evaluations for the Veteran's service-
connected varicose veins in the right and left lower 
extremities are inadequate.  Thun v. Peake, 22 Vet. App. 111 
(2008).  Because the rating criteria reasonably describe the 
Veteran's disability level and symptomatology, her disability 
picture is contemplated by the rating schedule, the assigned 
evaluations are adequate, and no referral for extraschedular 
consideration is required.  See VA Gen. Coun. Prec. 6-1996 
(Aug. 16, 1996).  

Further, in response to the Board's March 2007 remand, the VA 
examiner determined in June 2009 that the Veteran's 
disability picture did not exhibit other related factors such 
that a referral to the Director, C&P Service, for 
consideration of assignment of extraschedular ratings is 
warranted.  38 C.F.R. § 3.321(b)(1).  The VA examiner 
specifically opined in June 2009 that the Veteran's service-
connected varicose veins of the bilateral lower extremities 
were less likely than not to result in marked interference 
with her employment and her ability to work.  This examiner 
stated that that the Veteran's difficulty with self-care was 
more likely than not related to her other medical problems 
and not to her service-connected varicose veins.  The VA 
examiner also stated that the Veteran's non-service-connected 
problems caused inactivity which aggravated her varicose 
veins.  The Veteran was able to handle sedentary jobs where 
she did not have to stand for prolonged hours if her other 
non-service-connected conditions permitted her to do that.  
The VA examiner concluded in June 2009 that the Veteran's 
functional limitations were more likely than not related to 
her non-service-connected conditions and accumulated from 
those conditions.  In summary, the Board finds that the 
criteria for disability ratings greater than 40 percent for 
varicose veins of the right and left lower extremities on an 
extraschedular basis are not met.  Id.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating greater than 40 percent 
for varicose veins of the right lower extremity on an 
extraschedular basis is denied.

Entitlement to a disability rating greater than 40 percent 
for varicose veins of the left lower extremity on an 
extraschedular basis is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


